Title: From George Washington to George William Fairfax, 15 October 1773
From: Washington, George
To: Fairfax, George William



Dear Sir,
Mount Vernon 15th Octr 1773

The Inclos’d is a copy of my last Letter sent by a ship from Patuxent (name I know not, Mr Calvert having undertaken to forward it) at the time of writing that Letter, it did not occur to me, to ask, if there were not Ball[ance]s upon your Books, and Bonded Debts to Collect; & if so, whether you would not choose to have them call’d in. Any directions on this head shall be executed to the best of my Judgment & I should be very glad if you would freely require, & plainly direct any services in my power to render you.
Having occasion to send Lund Washington into Loudoun, I directed him to call upon Mr Peyton for what money he had of yours; he accordingly did so, and hath brought £52 which he says is all as Mr Peyton (told him) he had, or could get; this Sum I shall remit you from Wmsburg for wch place I expect to set of the 20th.
I shall cause the dryed Peaches & homony which Danl Stone was directed to prepare to be put on board of Captn Boucher addressed to the care of Mr Athaws. with this Letter Mrs Washington joins me in best for Mrs Fairfax & yourself & I am Dr Sir Yr Most Obedt Hble Servt

Go: Washington

